Case: 19-50882        Document: 00515534873             Page: 1      Date Filed: 08/20/2020




             United States Court of Appeals
                  for the Fifth Circuit                                       United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                               August 20, 2020
                                    No. 19-50882
                                  Summary Calendar                              Lyle W. Cayce
                                                                                     Clerk


 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Francisco Javier Nunez,

                                                               Defendant—Appellant.



                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:19-CR-94-1


 Before Wiener, Southwick, and Duncan, Circuit Judges.
 Per Curiam:*
         Defendant-Appellant Francisco Javier Nunez pleaded guilty to
 possessing a firearm as a felon and was sentenced to 120 months of
 imprisonment and three years of supervised release. Nunez now appeals his



         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 19-50882      Document: 00515534873           Page: 2     Date Filed: 08/20/2020




                                   No. 19-50882


 sentence, arguing that the district court erred in calculating his guidelines
 sentencing range by improperly applying a four-level enhancement to his
 offense level because the firearm’s serial number had been scratched off.
 “We review a district court’s application of the Sentencing Guidelines de
 novo, and its factual findings for clear error.” United States v. Zuniga, 720
F.3d 587, 590 (5th Cir. 2013).
          “Guideline § 2K2.1(b)(4) applies a four-level enhancement to a
 defendant’s base offense level ‘[i]f any firearm . . . had an altered or
 obliterated serial number.’” United States v. Jones, 927 F.3d 895, 896 (5th
 Cir. 2019). “Subsection (b)(4) applies regardless of whether the defendant
 knew or had reason to believe that the firearm . . . had an altered or obliterated
 serial number.” Unites States Sentencing Guidelines § 2K2.1,
 cmt. n.8(B). It “does not require that the defendant be the one who
 obliterated or altered the serial number or that he know it had been
 obliterated or altered.” United States v. Perez, 585 F.3d 880, 883 (5th Cir.
 2009).
          Nunez contends that the district court should not have applied
 § 2K12.2(b)(4) in his case because his codefendant purchased the gun and
 brought it into Nunez’s car, and that he had not touched the gun or taken any
 other affirmative action with respect to it. We have “continually enforced the
 clear and unambiguous language of § 2K2.1(b)(4) and its strict liability
 standard.” Perez, 585 F.3d at 883. Nunez does not challenge the district
 court’s finding that the firearm’s serial number had been scratched off, so he
 has not shown that the district court erred by applying § 2K2.1(b)(4) when it
 calculated his sentence. See Perez, 585 F.3d at 885. The judgment of the
 district court is AFFIRMED.




                                         2